Case 2:20-cv-13314-GCS-KGA ECF No. 1-2, PageID.15 Filed 12/16/20 Page 1 of 6




  EXHIBIT A
                   Case 2:20-cv-13314-GCS-KGA ECF No. 1-2, PageID.16 Filed 12/16/20 Page 2 of 6




                                                                STATE OF MICHIGAN

                                          IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


                            TARA HOPKINS,

     FISHER                                       Plaintiff,
    FOWLER
     DODSON
    WILLIAMS
                                                                                   Case No. 20-            NO
      & NESI                                                                       HON.
                            WAL-MART STORES,IN
  Personal Injury &         a Delaware corporation,
Professional Licensing
       Office
                                                  Defendant.
   18538 Mack Ave.
Grosse Pointe Farms, MI
         48236              NATHAN A. DODSON (P68560)
                            KURT N. KONING(P78227)
  Family Law,Probate
 & Trust Litigation Office  COLLEEN M. FRIES(P80012)
                            FISHER,FOWLER,DODSON,WILLIAMS & NESI,PLC
    722 Notre Dame
 Grosse Pointe, MI 48230    Attorneys for Plaintiffs
                            18538 Mack Avenue
                            Grosse Pointe, MI 48236
   (313) 458-8276
:313)469-7085(FAX)
                           (313)458 8276 / Fax:(313)469 7085
                            k.koning@ffwp1c.com
      ffwp1c.com            c.fries@ffwp1c.com
       Attorneys
                            n.dodson@ffwp1c.com

 Dodd B. Fisher, Esq.
  Aimee Fowler, Esq.
 Nathan Dodson, Esq.              There is no other civil action between these parties arising out of the same transaction or
 Daniel Williams, Esq.            occurrence as alleged in this complaint pending in this court, nor has any such action been
Christopher J. Nesi, Esq.         previously filed and dismissed or transferred after having been assigned to a judge, nor do
  Erin E. Avey, Esq.
  Colleen Fries, Esq.             I know of any other civil action, not between these parties, arising out of the same
 Kurt N. Koning, Esq.             transaction or occurrence as alleged in this complaint that is either pending or was
                                  previously filed and dismissed, transferred, or otherwise disposed of after having been
                                  assigned to a judge in this court.

                                                               PLAINTIFF'S COMPLAINT

                                  NOW COMES the Plaintiff, TARA HOPKINS, her attorneys, FISHER, FOWLER,

                            DODSON, WILLIAMS & NESI, PLC, and for her Complaint against the Defendant, WAL-

                            MART STORES,INC., states as follows:
Case 2:20-cv-13314-GCS-KGA ECF No. 1-2, PageID.17 Filed 12/16/20 Page 3 of 6



            1.     That Plaintiff, TARA HOPKINS, is a resident of the City of Detroit, County of

    Wayne, State of Michigan.

           2       That at all time hereinafter mentioned, Defendant, WAL-MART STORES,INC.,

   (hereinafter Wal-Mart) is a foreign corporation and did business and was the owner and/or

    maintainer ofreal property in the form ofa Walmart Supercenter building,located at 5851 Mercury

    Drive in the City of Dearborn, County of Wayne, State of Michigan.

           3.      That jurisdiction and venue are proper as the events giving rise to Plaintiff's

    Complaint occurred in the County of Wayne, State of Michigan and the amount in controversy

    exceeds the minimaljurisdictional requirements of this Court.

           4.      That the amount in controversy herein exceeds the sum of Twenty-Five Thousand

   ($25,000.00) Dollars exclusive of costs, interest and attorney fees.

                                       GENERAL ALLEGATIONS

           5.      Plaintiff incorporates by reference paragraphs 1 through 4 as if fully stated herein.

           6       That on or-about September 1, 2020, Plaintiff TARA HOPIUNS was a business

    invitee at the Defendant's Walmart Supercenter building, located at 5851 Mercury Drive in the

    City of Dearborn, County of Wayne, State-of Michigan.

           7.      That as Plaintiff approached the building entrance and attempted to enter the

    building, she suddenly and without warning slipped and fall on an unreasonably dangerous

    condition, namely debris covering the ground.

           8.      That as a result of the slip and fall, Plaintiff suffered serious and disabling bodily

    injury, as more fully hereinafter set forth.

           9.      That at all times relevant to the within, Defendant had exclusive possession and

    control of the area where the subject incident.



                                                      2
Case 2:20-cv-13314-GCS-KGA ECF No. 1-2, PageID.18 Filed 12/16/20 Page 4 of 6



                         COUNT I. Negligence of Defendant City of Detroit

           10.    Plaintiff incorporates by reference paragraphs 1 through 9 as if fully stated herein.

           1 1.    That at all times relevant within, Defendant owed a duty to Plaintiff to properly

    maintain the premises and were in a position to best control and present the condition exposing

    Plaintiff to unreasonable risk of harm, and knew of the defective and unsafe condition on the

    ground.

           12.     That the Defendant owed a duty to Plaintiff to inspect the area to ensure that the

    premises would pose no risk of unreasonable harm to those lawfully on the premises.

           13.     That notwithstanding said knowledge and in total disregard of said duties,

    Defendant breached same by the following omissions, including but not limed to:

                  a.      Allowing the dangerous and unsafe debris to remain on the ground at the
                          entrance for an unreasonable period oftime;

                  b.      Failing to clean, maintain and/or inspect the area, thereby negligently and
                          carelessly increasing said hazardous condition;

                  c.      Negligently and carelessly failing to keep the area in a condition fit for its
                          intended and foreseeable use and allowing said hazard to remain in the area
                          where customers were known to traverse regularly;

                  d.      Failing to warn business invitees and others ofthe dangerous and hazardous
                          condition on the premises;

                  e.      Failing to provide a safe entrance/egress by providing proper visibility, so
                          that customers may be able to enter said premises safely;

                  f.      Otherwise breaching additional duties owed.

           14.    That Defendant is liable for the negligence actions/inactions of its employees,

    representatives pursuant to the doctrine ofrespondeat superior.




                                                    3
Case 2:20-cv-13314-GCS-KGA ECF No. 1-2, PageID.19 Filed 12/16/20 Page 5 of 6




            15.    That Defendant, under a separate and distinct duty owed to Plaintiff, is responsible

    for the active negligence of its employees and are liable to Plaintiff for the injuries sustained by

    him.

            16.    That Defendant, under a separate and distinct duty owed to Plaintiff, through its

    active negligence created a new hazard altering the premises, which posed an unreasonable risk of

    harm to the detriment of Plaintiff causing severe and disabling injuries.

            17.    That as a direct and proximate result of Defendant's negligence and carelessness,

    Plaintiff sustained damages including, but not necessarily limited to:

                   a.      Traumatic Brain Injury, post-concussion syndrome, headaches, dizziness,
                           blurred vision, memory issues, as well as injuries to her neck and lower
                           back, including lumbar radiculopathy, and related and resultant injuries;

                   b.      physical pain and suffering and extensive physical therapy and other
                           rehabilitation;

                   c.      disability and permanent scarring and disfigurement;

                   d.      mental anguish;

                   e.      fright and shock;

                   f.      denial of social pleasures and enjoyment of the usual activities of life;

                   g.      embarrassment, humiliation and mortification; _

                   h.      medical expenses, past, present and future; and

                   i.      other damages allowed by law.

            18.    That in the event that Plaintiff was suffering from any other medical, psychological

    and/or emotional condition, then in that event, Plaintiff claims that those conditions were

    precipitated, aggravated and/or accelerated by reason of the foregoing incident herein described.




                                                     4
Case 2:20-cv-13314-GCS-KGA ECF No. 1-2, PageID.20 Filed 12/16/20 Page 6 of 6



           WHEREFORE,Plaintiff prays that this Court award damages in an amount in excess of

    Twenty-Five Thousand ($25,000.00) Dollars to which Plaintiff may be found entitled, together

    with interest, costs and attorney fees.

                   PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY.

                                              Respectfully submitted,

                                              FISHER,FOWLER,DODSON,'WILLIAMS,&
                                              NESI


                                                 /s/ Nathan Dodson
                                               NATHAN DODSON (P68560)
                                               Attorney for Plaintiff
                                               18538 Mack Ave.
                                               Grosse Pointe Farms, MI 48236
                                              (313)458-8276/(313)469-7085 -Fax
    Dated: October 30, 2020                    n.dodson@ffwpIc.corn




                                                 5
